Exhibit 10.22

SENIOR MANAGEMENT OPTION AGREEMENT

Optionee:                                 

This Option and any securities issued upon exercise of this Option are subject
to restrictions on transfer and requirements of sale and other provisions as set
forth below.

CC MEDIA HOLDINGS, INC.

NON-QUALIFIED STOCK OPTION AGREEMENT

This stock option (the “Option”) is granted by CC Media Holdings, Inc., a
Delaware corporation (the “Company”), to the Optionee, pursuant to the Company’s
2008 Executive Incentive Plan (as amended from time to time, the “Plan”). For
the purpose of this Senior Management Option Agreement (the “Agreement”), the
“Grant Date” shall mean July 30, 2008.

1. Grant of Option. The Agreement evidences the grant by the Company on the
Grant Date to the Optionee of an option to purchase, in whole or in part, on the
terms provided herein and in the Plan, shares of class A common stock of the
Company, par value $.001 per share (the “Shares”), as set forth below:

 

  (a)              Shares at $36.00 per Share (the “Tranche 1 Options”);

 

  (b)              Shares at $36.00 per Share (the “Tranche 2 Options”); and

 

  (c)              Shares at $36.00 per Share (the “Tranche 3 Options”).”

The Option evidenced by this Agreement is not intended to qualify as an
incentive stock option under Section 422 of the Code.

2. Vesting.

3. Exercise of Option. Each election to exercise this Option shall be subject to
the terms and conditions of the Plan and shall be in writing, signed by the
Optionee or by his or her executor or administrator or by the person or persons
to whom this Option is transferred by will or the applicable laws of descent and
distribution (the “Legal Representative”), and made pursuant to and in
accordance with the terms and conditions set forth in the Plan. In addition to
the methods of payment otherwise permitted by the Plan, the Administrator shall,
at the election of the Optionee, hold back Shares from an Option having a Fair
Market Value equal to the exercise price in payment of the Option exercise
price. The latest date on which this Option may be exercised (the “Final
Exercise Date”) is the date which is the tenth anniversary of the Grant Date,
subject to earlier termination in accordance with the terms and provisions of
the Plan and this Agreement. Notwithstanding the foregoing, and subject to the
provisions of Section 2(b) above, the following rules will apply if a Optionee’s
Employment ceases in all circumstances: automatically and immediately upon the
cessation of Employment, this Option will cease to be exercisable and will
terminate, except that:

(a) any portion of this Option held by the Optionee or the Optionee’s permitted
transferees, if any, immediately prior to the termination of the Optionee’s
Employment by reason of a termination by the Company without Cause, to the
extent then vested and exercisable, will remain exercisable for the shorter of
(i) a period of 90 days or (ii) the period ending on the Final Exercise Date,
and will thereupon terminate; and

 

1



--------------------------------------------------------------------------------

(b) any portion of this Option held by the Optionee or the Optionee’s permitted
transferees, if any, immediately prior to the termination of the Optionee’s
Employment by reason of death or Disability, to the extent then vested and
exercisable, will remain exercisable for the shorter of (i) the one year period
ending with the first anniversary of the Optionee’s death or Disability, as the
case may be, or (ii) the period ending on the Final Exercise Date, and will
thereupon terminate.

4. Lock Up. The Optionee agrees that in connection with a public offering and
sale of shares of Stock for cash by the Company pursuant to an effective
registration statement under the Securities Act of 1933, as amended (a “Public
Offering”) and upon the Company’s or underwriter’s request, the Optionee will
not sell, make any short sale of, loan, grant any option for the purchase of,
pledge, enter into any swap or other arrangement that transfers any of the
economic consequences of ownership, or otherwise encumber or otherwise dispose
of any of the Shares issued upon exercise of this Option for such period as the
Company or underwriter may request, commencing on the effective date of the
registration statement relating to any such offering and continuing for not more
than 90 days (or 180 days in the case of any public offering up to and including
the public offering that is the first underwritten public offering after the
date of the Merger (other than on Form S-4, S-8 or a comparable form) in
connection with which the Company or its majority shareholders receives sale
proceeds therefrom), except with the prior written consent of the Company or
underwriter. The Optionee agrees that he or she will sign a “lock up” or similar
agreement in connection with a Public Offering on terms and conditions that the
Company or underwriter deems necessary or desirable. For the avoidance of doubt
this Agreement and the Shares issued pursuant to this Agreement are not subject
to the Stockholders Agreement.

5. Withholding. No Shares will be transferred pursuant to the exercise of this
Option unless and until the person exercising this Option shall have remitted to
the Company an amount sufficient to satisfy any federal, state, or local
withholding tax requirements, or shall have made other arrangements satisfactory
to the Company with respect to such taxes. The Administrator may, in its sole
discretion, hold back Shares otherwise receivable under this Agreement or permit
the Optionee to tender previously owned shares of Stock in satisfaction of tax
withholding requirements (but not in excess of the applicable minimum statutory
withholding rate).

6. Nontransferability of Option. This Option is not transferable by the Optionee
other than by will or the applicable laws of descent and distribution, and is
exercisable during the Optionee’s lifetime only by the Optionee.

7. Status Change. Upon the termination of the Optionee’s Employment, this Option
shall continue or terminate, as and to the extent provided in the Plan and this
Agreement.

 

2



--------------------------------------------------------------------------------

8. Effect on Employment. Neither the grant of this Option, nor the issuance of
Shares upon exercise of this Option, shall give the Optionee any right to be
retained in the employ of the Company or its Affiliates, affect the right of the
Company or its Affiliates to discharge or discipline such Optionee at any time,
or affect any right of such Optionee to terminate his or her Employment at any
time.

9. Non-Competition, Non-Solicitation, Non-Disclosure. The Board shall have the
right to cancel, modify, rescind, suspend, withhold or otherwise limit or
restrict this Option, including, without limitation, canceling or rescinding
this Option if the Board determines that the Optionee is not in compliance with
any non-competition or non-solicitation or non-disclosure agreement with the
Company and such non-compliance has not been authorized in advance in a specific
written waiver from the Company. In addition, in the event of any such violation
of such agreement (without the advance written consent of the Company) that
occurs during the period following termination of employment covered by any such
agreement, the Company may require that (i) the Optionee sell to the Company
Shares received by the Optionee upon exercise of the Option and then held by the
Optionee for a purchase price equal to the aggregate exercise price of the
Option; or (ii) the Optionee remit or deliver to the Company (1) the amount of
any gain realized upon the sale of any Shares received pursuant to this Option,
and (2) any consideration received upon the exchange of any Shares received
pursuant to this Option (or the extent that such consideration was not received
in the form of cash, the cash equivalent thereof valued at the time of the
exchange). The Company shall have the right to offset, against any Shares and
any cash amounts due to the Optionee under or by reason of Optionee’s holding
this Option, any amounts to which the Company is entitled as a result of
Optionee’s violation of the terms of any non-competition, non-solicitation or
non-disclosure agreement with the Company or Optionee’s breach of any duty to
the Company. Accordingly, Optionee acknowledges that (i) the Company may
withhold delivery of Shares, (ii) the Company may place the proceeds of any sale
or other disposition of Shares in an escrow account of the Company’s choosing
pending resolution of any dispute with the Company, and (iii) the Company has no
liability for any attendant market risk caused by any such delay, withholding,
or escrow. The Optionee acknowledges and agrees that the calculation of damages
from a breach of an agreement with the Company or of any duty to the Company
would be difficult to calculate accurately and that the right to offset or other
remedy provided for herein is reasonable and not a penalty. The Optionee further
agrees not to challenge the reasonableness of such provisions even where the
Company rescinds, delays, withholds or escrows Shares or proceeds or uses those
Shares or proceeds as a setoff.

10. Provisions of the Plan. This Option is subject in its entirety to the
provisions of the Plan, which are incorporated herein by reference. A copy of
the Plan as in effect on the date of the grant of this Option has been furnished
to the Optionee. By exercising all or any part of this Option, the Optionee
agrees to be bound by the terms of the Plan and this Agreement. In the event of
any conflict between the terms of this Agreement and the Plan, the terms of this
Agreement shall control.

 

3



--------------------------------------------------------------------------------

11. Definitions. The initially capitalized terms Optionee and Grant Date shall
have the meanings set forth on the first page of this Agreement; initially
capitalized terms not otherwise defined herein shall have the meaning provided
in the Plan, and, as used herein, the following terms shall have the meanings
set forth below:

“Affiliate” means, with respect to any specified Person, (a) any other Person
that directly or indirectly through one or more intermediaries controls, or is
controlled by, or is under common control with, such specified Person, or (b) if
such specified Person is a natural person, any member of the immediate family of
such specified Person. For the purposes of this Agreement, “control” (including,
with correlative meanings, the terms “controlling,” “controlled by” and “under
common control with”), as used with respect to any Person, means the possession,
directly or indirectly, of the power to direct or cause the direction of the
management or policies of such Person, whether through the ownership of voting
securities, by agreement or otherwise. For purposes of this Agreement, none of
the Company or any of its subsidiaries will be considered an Affiliate of any of
the Sponsors or any of their respective Affiliates or Affiliated Funds.

“Affiliated Fund” means, with respect to any specified Person, (i) an investment
fund that is an Affiliate of such Person or that is advised by the same
investment adviser as such Person or by an Affiliate of such investment adviser
or such Person or, with respect to a Person that is a Sponsor or an Affiliate of
a Sponsor, (ii) any other partnership, limited liability company or other legal
entity controlled (a) jointly by the Sponsors and/or their respective Affiliates
or (b) individually by a single Sponsor and/or its Affiliates, in each case
(a) and (b) that is formed to invest directly or indirectly in the Company and
that is designated as an Affiliate by the Sponsor or Sponsors that control, or
whose Affiliates control, such entity.

“Change of Control” means (a) any consolidation or merger of the Company with or
into any other corporation or other Person, or any other corporate
reorganization or transaction (including the acquisition of capital stock of the
Company), whether or not the Company is a party thereto, after which the
Sponsors and their respective Affiliated Funds and Affiliates do not directly or
indirectly control capital stock representing more than 25% of the economic
interests in and 25% of the voting power of the Company or other surviving
entity immediately after such consolidation, merger, reorganization or
transaction; (b) any sale or other transaction or series of related
transactions, whether or not the Company is a party thereto, after which in
excess of 50% of the Company’s voting power is owned directly or indirectly by
any Person and its “affiliates” or “associates” (as such terms are defined in
the rules adopted by the Securities and Exchange Commission under the Securities
Exchange Act of 1934, as amended), other than the Sponsors and their respective
Affiliated Funds and Affiliates (or a group of Persons that includes such
Persons); or (c) a sale of all or substantially all of the assets of the Company
to any Person and the “affiliates” or “associates” of such Person (or a group of
Persons acting in concert), other than the Sponsors and their respective
Affiliated Funds and Affiliates (or a group of Persons that includes such
Persons).

“Cause” means (1) the Optionee’s failure to perform (other than by reason of
Disability), or material negligence in the performance of, his or her duties and
responsibilities to the Company or any of its Affiliates; (2) material breach by
the Optionee of any provision of this Agreement or any employment or other
written agreement; or (3) other conduct by the Optionee that is materially
harmful to the business, interests or reputation of the Company or any of its
Affiliates.

 

4



--------------------------------------------------------------------------------

“Disability” shall have the meaning ascribed to such term in any employment
agreement other similar agreement between the Optionee and the Company or any of
its subsidiaries, or, if no such agreement exists or the provisions of such
agreements conflict, the disability of a Optionee during his or her Employment
through any illness, injury, accident or condition of either a physical or
psychological nature as a result of which, in the judgment of the Board, he or
she is unable to perform substantially all of his duties and responsibilities,
notwithstanding the provision of any reasonable accommodation, for ninety
(90) consecutive days during any period of three hundred and sixty-five
(365) consecutive calendar days.

“Investor Shares” means Shares of any type held by Clear Channel Capital IV, LLC
and any successors in interest thereto and Clear Channel Capital V, L.P. and any
successors in interest thereto, (each, an “Investor”) and shall include any
stock, securities or other property or interests received by the Investors in
respect of Investor Shares in connection with any stock dividend or other
similar distribution, stock split or combination of shares, recapitalization,
conversion, reorganization, consolidation, split-up, spin-off, combination,
repurchase, merger, exchange of stock or other transaction or event that affects
the Company’s capital stock occurring after the date of issuance.

“Person” means any natural person or individual, partnership, corporation,
company, association, trust, joint venture, limited liability company,
unincorporated organization, entity or division, or any government, governmental
department or agency or political subdivision thereof.

“Return to Investor” means the return to the Sponsors, measured in the
aggregate, on their cash investment to purchase Investor Shares, taking into
account the amount of all cash dividends and cash distributions to such Sponsors
in respect of their Investor Shares and all cash proceeds to such Sponsors from
the sale or other disposition of such Investor Shares.

“Sponsors” shall mean Bain Capital (CC) IX L.P. and its Affiliates and THL
Equity Fund VI, L.P. and its Affiliates.

“Stock” means class A common stock of CC Media Holdings, Inc, par value $.001
per share.

12. General. For purposes of this Option and any determinations to be made by
the Administrator or the Committee, as the case may be, hereunder, the
determinations by the Administrator or the Committee, as the case may be, shall
be binding upon the Optionee and any transferee.

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed under
its corporate seal by its duly authorized officer. This Agreement shall take
effect as a sealed instrument.

 

5



--------------------------------------------------------------------------------

CC MEDIA HOLDINGS, INC. By:  

 

Name:   Mark P. Mays Title:   CEO

 

Dated:

 

Acknowledged and Agreed

 

Name:

Address of Principal Residence:

 

 

 

 

6